            Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 1 of 19



 1   JOHN L. BURRIS, Esq. SBN 69888
     ADANTÉ D. POINTER Esq. SBN 236229
 2   MELISSA C. NOLD, Esq. SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
 6   adante.pointer@johnburrislaw.com
     melissa.nold@johnburrislaw.com
 7
     Attorneys for Plaintiff
 8

 9
                                    UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11

12

13   DEYANA JENKINS, an individual,                        CASE NO.: 2:19-cv-01896-TLN-DB
14                                Plaintiff,
                                                           PLAINTIFFS’ OPPOSITION TO
15           vs.                                           DEFENDANTS’ MOTION TO DISMISS
16
     CITY OF VALLEJO, a municipal corporation;             Honorable Judge Troy L. Nunley
17   ANDREW BIDOU, in his official capacity as
     Chief of Police; and DOES 1-50, individually
18
     and in their capacities as Police Officers for the    Date: April 16, 2020
     CITY OF VALLEJO, jointly and severally,               Time: 2:00 p.m.
19                                                         Ctrm: 2
20                                Defendants.
21

22

23                                              INTRODUCTION
24

25          On the evening of April 15, 2019, Plaintiff Ms. Deyana Jenkins was driving in the City of

26   Vallejo. She was accompanied by three teenage female friends. Ms. Jenkins observed Vallejo Police
27
     Officers conducting a traffic stop in the parking lot of a gas station and lawfully drove past the
28
     officers.
                                                                                                          1
            Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 2 of 19



            Within seconds of passing the Officers, Ms. Jenkins observed a car approaching her at a high
 1

 2   rate of speed and realized it was a police car. Ms. Jenkins pulled her car to the curb to get out of the

 3   way. The patrol car pulled up behind her. Multiple, yet-to-be-identified Vallejo Police Officers
 4
     jumped out of the car and demanded the occupants put their hands up, while pointing guns at the girls
 5
     The Officers accused the girls of making gestures at them. Later the Officers explained they mistook
 6

 7
     Ms. Jenkins and her friends for being a car full of African American men.

 8          An Officer asked for Ms. Jenkins’ driver’s license. She told the Officer it was in her purse.
 9
     Without giving any warning, the Officer reached into the car and grabbed her wrist. He then
10
     proceeded to drag her out of the car and threw her to the ground. Next, multiple officers used their
11
     knees and bodyweight to hold her 115-pound body down. She was terrified as she lay frozen in fear
12

13   that she would be killed like her uncle, who was gunned down by Vallejo Police two months earlier.

14   Despite her compliance, Ms. Jenkins was tased. Afterwards, Ms. Jenkins was taken to the hospital
15
     and then jail. The District Attorney declined to pursue the frivolous charges.
16
            Thereafter, Plaintiff brought this action against Defendants alleging violations of the Fourth
17
     Amendment and attendant state law claims, arising out of this incident. Defendants incredulously move
18

19   to dismiss and/or strike portions of Plaintiff’s Complaint based upon inapplicable case law and their

20   mistaken belief that Plaintiff randomly listed twenty-one (21) prior incidents of litigation against the
21
     City of Vallejo to demonstrate a pattern of permitting excessive force and that those incident are not
22
     pertinent and/or material and/or are scandalous. However, as Plaintiff’s Complaint clearly states, the
23

24
     prior cases are listed for the purpose of demonstrating Vallejo Police Department, and inter alia the

25   City of Vallejo’s, awareness of this pattern of its Officers using excessive force and its ongoing failure
26   to supervise, discipline and/or retrain the officers who engage in such conduct, as evidence of the City’s
27
     deliberate indifference to its Officers’ constitutionally violative conduct which is tantamount to a
28
     custom, policy or practice that is encouraged and ratified by the City.
                                                                                                                2
            Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 3 of 19



            Plaintiff’s counsel is currently litigating three additional cases pending in the Eastern District,
 1

 2   which allege identical Monell facts related to the City of Vallejo’s pattern of failing to discipline their

 3   employees, failing to supervise their employees and subsequent ratification of officer misconduct and
 4
     policy violations. (McCoy v. City of Vallejo, USEDC 2:19-cv-001191-JAM; Thurston v. City of
 5
     Vallejo, USECD 2:19-cv-01902-KJM; Burrell v. City of Vallejo, USEDC 2:19-cv-01898).
 6

 7
            In the matter of McCoy v. City of Vallejo, the parties stipulated to stay the other three cases,

 8   including this one, and allow the honorable Judge John A. Mendez to decide this identical Monell
 9
     issue. (See Dkt. 9; USEDC 2:19-cv-01902-KJM, Dkt. 7; and USEDC 2:19-cv-01898 Dkt. 9). Judge
10
     Mendez rejected Defendants’ argument for dismissal of these identical Monell facts. (See USEDC
11
     2:19-cv-001191-JAM, Dkt. 12) Nevertheless, Defendants opted for a second, third and fourth bite at
12

13   the apple, and filed three more Motions to Dismiss these identical Monell allegations, wasting the

14   limited resources of the court, taxpayer dollars and counsel’s time. (See Dkt. 9; USEDC 2:19-cv-
15
     01902-KJM, Dkt. 7; USEDC 2:19-cv-01898 Dkt. 9; and the present matter).
16
            Subsequent to the ruling in McCoy, Honorable Judge William Shubb also considered and
17
     rejected Defendant City’s attempts to Dismiss these identical Monell allegations. (See Burrell v. City
18

19   of Vallejo, USEDC 2:19-cv-01898).

20          However, as Plaintiffs’ Complaint clearly states, the prior cases are listed for the purpose of
21
     demonstrating Vallejo Police Department and inter alia the City of Vallejo’s awareness of this pattern
22
     of its Officers’ using excessive force and its ongoing failure to supervise, discipline and/or retrain the
23

24
     officers that engage in such conduct, as evidence of the City’s deliberate indifference to its Officers’

25   constitutionally violative conduct which is tantamount to a custom, policy or practice that is
26   encouraged and ratified by the City. Plaintiffs agree with Judges Mendez and Shubb’s opinions on
27
     this identical issue and hopes the court follows suit to permit Plaintiffs’ Operative Complaint to
28


                                                                                                                  3
            Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 4 of 19



     proceed on the Monell claim as filed. (See Burrell v. City of Vallejo, USEDC 2:19-cv-01898, Dkt.
 1

 2   19).

 3          Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Plaintiffs’ Complaint is based on the
 4
     arguments made below, on the Court’s file, and on such oral and/or documentary evidence presented
 5
     at the hearing of this motion.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                                            4
               Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 5 of 19



 1                                                           TABLE OF CONTENTS
 2   Introduction .....................................................................................................................................    1
 3   Table of Authorities ........................................................................................................................         6
 4   Statement of Facts ...........................................................................................................................        7
 5   Argument.........................................................................................................................................    10
 6   I. Legal Standard on Dismissal under FRCP 12(b)(6).....................................................................                              10
 7              A. Plaintiff Plead Facts Sufficient to Support Their Monell Claim ………………………                                                               8
 8                         i. Prior Incidents are Material and Pertinent                            …………………………………..                                       13
 9                         ii. Paragraph 28(f) is Pertinent and Material ……………………………………….. 16
10                         iii. Plaintiff Agrees to Strike Paragraph 28 (u) ……………………………………… 17
11              B. Plaintiff Acknowledges the Insufficiency of their Pleading Regarding the Chief ……….. 17
12              C. Court Should Permit Plaintiffs to Cure Any Deficiencies in Their Complaint……                                                           18
13              D. Conclusion......................................................................................................................       18
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                                                                                           5
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 6 of 19



 1                                     TABLE OF AUTHORITIES
 2   Statutes
 3   42 U.S.C. 1983 …………………………………………………………………………………… 8, 9
 4   Federal Rules of Civil Procedure 12 (b)(6) ………………………………………………………. 6, 7
 5   Federal Rules of Civil Procedure 15 (a) …………………………………………………………..                                13
 6

 7   Cases
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)………………………………………………………                                6
 8
     Breen v City of Concord, 3:19-cv-05622, 6:3-6, Dkt #19………………………………………………                        12
 9
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)……………………………………….                        7
10
     Christie v. Iopa, 176 F.3d 1231, 1238 (9th Cir.1999)……………………………………………..                          9
11
     City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988)…………………………………………                       9
12
     City of Canton v. Harris, 489 U.S. 378 (1989) …………………………………………………… 8, 9
13   Estate of Duran v. Chavez, No. 2:14-cv-02048, 2015 WL 8011685, at *9 (E.D. Cal. Dec. 7, 2015)   9
14   Estate of Villarreal ex rel. Villarreal v. Cooper, 929 F.Supp.2d 1063 (2013) ……...…………….        9
15   Galbraith v Cnty. Of Santa Clara, 307 F.3d 1119, 1127 (9th Cir. 2002)…………………………… 10
16   Gillette v. Delmore, 979 F.2d 1342, 1349 (9th Cir. 1992) (per curiam)………………………… 9, 11

17   Gilliam v. City of Vallejo, No. 214-cv-2217, 2016 WL 4059184 (E.D. Cal. May 27, 2016)……… 11
     Gilligan v. Jamco Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997)…………………………………… 7
18
     Ileto v. Glock Inc., 349 F.3d 1191, 1199-200 (9th Cir. 2003)………………………………………... 6
19
     Jackson v. Carey, 353 F .3d 750, 755 (9th Cir. 2003)………………………………………………. 7
20
     Lee v. City of Los Angeles, 250 F.3d 668 (9th Cir. 2001) …………………………………………… 9
21
     Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)……………………………………………… 13
22
     McGary v. City of Portland, 386 F.3d 1259, 1261 (9th Cir. 2004)…………………………………... 8
23   Monell v. Department of Social Services, 436 U.S. 658 (1978). ………………………………….… 8
24   Moss v. U.S. Secret Service, 572 F.3d 962 (9th Cir. 2009)…………………………………………… 7
25   Phillips v. Cty. of Fresno, No. 1:13-cv-0538, 2013 WL 6243278, at *10 (E.D. Cal. Dec. 3, 2013)…. 9
26

27

28


                                                                                                      6
            Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 7 of 19



                                            STATEMENT OF FACTS
 1

 2          On April 15, 2019, at approximately 11:45 p.m., Plaintiff Deyana Jenkins was driving

 3   down Tennessee Street through the intersection of Sonoma Blvd., in Vallejo, when she noticed a
 4
     Vallejo Police Department patrol car stopping someone at the gas station across the street from a
 5
     Nations Hamburger restaurant. Ms. Jenkins was traveling with three other African-American young
 6

 7
     women. Ms. Jenkins stands a petite 5’ tall and weighs a mere 115 pounds.

 8            As Ms. Jenkins drove past the officers she noticed one of them flash a flashlight or flood
 9
     light at her car. Ms. Jenkins proceeded to lawfully travel down the road. Before she could make it to
10
     Broadway Street, she saw a Vallejo Police Department patrol car approaching her car from behind at
11
     a very high rate of speed, causing her to pull over.
12

13            Several yet-to-be-identified City of Vallejo Police Officer approached the car with their

14   guns drawn and told the occupants to put their hands up. All of the terrified occupants immediately
15
     complied and inquired about why they were being stopped at gunpoint. With their hands still
16
     extended, the passengers began videotaping the incident. One of the officers alleged that someone
17
     had placed their hand outside of the window and made a gesture, which is not a crime in this
18

19   jurisdiction or state. The occupants requested that the officers put their guns away. The occupants

20   were told that the Officers mistook the four young women for African American men, acknowledging
21
     that African American men were the intended target of this racially motivated stop.
22
              One of the officer approached the driver window and asked for Ms. Jenkins’ driver license,
23

24
     with his gun still drawn. Ms. Jenkins began to look for her identification in her purse, but realized

25   that she left her driver license in her other purse. Ms. Jenkins notified the officer that she did not have
26   her driver license on her person and he immediately reached into the car, grabbed her arm,
27
     handcuffed her and told her that she was resisting. Ms. Jenkins was not resisting whatsoever;
28


                                                                                                               7
            Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 8 of 19



     nevertheless, the officer tried to drag Ms. Jenkins out of the car with her seatbelt still on. Ms. Jenkins
 1

 2   tried to call her mother, but the officer threw her phone out of reach.

 3          Officers violently dragged Ms. Jenkins out of the car and threw her face down on the ground.
 4
     The Officers used their knees and body weight to pin her against the asphalt, while pulling on both of
 5
     her arms, despite her offering no resistance. Ms. Jenkins feared for her life and believed that she was
 6

 7
     going to be murdered like her uncle Willie McCoy, who was shot and killed in February 2019, by six

 8   Vallejo Police Officers, as he began to awaken from unconsciousness. The McCoy matter is currently
 9
     being litigated before Judge Mendez. (Case No.: 2:19-cv-01191)
10
            Next an Officer tased Ms. Jenkins. The Officers then falsely accused her of resisting arrest,
11
     despite Ms. Jenkins being fully complaint and completely under the control of two adult men. During
12

13   the incident, one of the passengers suffered a panic attack. The officers were notified that Ms. Jenkins

14   was Willie McCoy’s niece and that the young ladies were afraid for their lives.
15
          During the incident, one of the car’s passengers attempted to film the encounter only to have an
16
     Officer knock the phone out of her hand. The Officer’s conduct prevented her from videotaping and
17
     documenting this police abuse. Ms. Jenkins was taken into custody and transported to Kaiser Vallejo
18

19   for medical evaluation. Prior to leaving the scene, officers told the other passengers of the car that

20   they were not allowed to follow the patrol car to the hospital. A different yet-to-be-identified officer
21
     contradicted his peers and told the passengers that they were lawfully allowed to follow Ms. Jenkins
22
     to the hospital, despite what the assailants claimed. After Ms. Jenkins completed her medical
23

24
     treatment, multiple officers misdirected the young women, to prevent them from ensuring Ms.

25   Jenkins’ safe arrival at Solano County jail.
26            Ms. Jenkins was held at Solano County Jail for several hours on bogus criminal charge of
27
     resisting arrest. She wasl also cited for not having her driver license in her possession. The District
28
     Attorney rejected this false arrest and declined to pursue charges.
                                                                                                                  8
            Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 9 of 19



             Prior to this incident, Ms. Jenkins had never been arrested or accused of any crime. Ms.
 1

 2   Jenkins suffered physical and emotional injuiries as a result of Defendants’ violent assault, tasing and

 3   unlawful arrest.
 4
             In Plaintiffs’ Complaint, they allege that the subject incident continues the Vallejo Police
 5
     Department’s long standing pattern and practice of ratifying its Officers’ misconduct. (Plaintiffs’
 6

 7
     Complaint Dkt #1 ¶24-27) Plaintiff’s Complaint further states Defendant City is aware of its

 8   Officers’ constitutionally violative conduct yet it refuses to adequately train, supervise, discipline or
 9
     retrain its officers who engage in unconstitutional policing. (Plaintiffs’ Complaint Dkt #1 ¶24-27)
10
     The City’s steadfast denial and/or refusal to properly train, supervise and/or discipline its Officers for
11
     using excessive force demonstrates the existence of an entrenched culture, policy or practice of
12

13   promoting, tolerating and/or ratifying with deliberate indifference, the use of excessive force and the

14   fabrication of official reports to cover up the Defendant officers’s misconduct. (Plaintiffs’ Complaint
15
     Dkt #1 ¶26)
16
             To that end, Plaintiff listed twenty-one (21) prior incidents where violations of Vallejo Police
17
     Department policy and longstanding P.O.S.T. training did not result in any manner of discipline or
18

19   retraining which is similar if not identical to the allegations contained in the complaint at bar, namely

20   that the officers who injured Plaintiff were not adequately disciplined and/or retrained. (Plaintiffs’
21
     Complaint Dkt #1 ¶26, 27, 28(a)-(u), 37-41) The vast majority of the listed incidents have or are
22
     expected to result in significant monetary settlements or verdicts to compensate for the officers’
23

24
     wrongdoing, and none of which resulted in any discipline and/or retraining to identify and correct

25   violations of training and/or policy. As such, these 21 incidents are clearly both material and pertinent
26   to Plaintiff’s claims.
27

28


                                                                                                                 9
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 10 of 19



 1                                                 ARGUMENT
 2
     I. LEGAL STANDARD ON DISMISSAL UNDER F.R.C.P. 12 (b)(6)
 3

 4           A motion to dismiss under Federal Rule of Civil Procedure, Rule 12(b)(6) tests the legal

 5   sufficiency of the claims alleged in the complaint. Ileto v. Glock Inc., 349 F.3d 1191, 1199-200 (9th
 6
     Cir. 2003). To survive a motion to dismiss, a complaint must plead sufficient “factual matter, accepted
 7
     as true” to “allow[] the court to draw the reasonable inference that the defendant is liable for the
 8

 9
     misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In assessing the sufficiency of a

10   plaintiff’s pleadings, “the factual allegations that are taken as true must plausibly suggest an entitlement
11   to relief, such that it is not unfair to require the opposing party to be subjected to the expense of
12
     discovery and continued litigation.” Id. The plausibility standard “asks for more than a sheer possibility
13
     that a defendant has acted unlawfully,” and a complaint that pleads facts that are “merely consistent
14

15   with” a defendant’s liability “stops short of the line between possibility and plausibility.” Id. (internal

16   quotations omitted).
17
            A Rule 12(b)(6) motion to dismiss tests the formal sufficiency of the complaint. There is a
18
     strong presumption against dismissing an action for failure to state a claim. See Gilligan v. Jamco Dev.
19
     Corp., 108 F.3d 246, 249 (9th Cir. 1997). The Rule 12(b)(6) issue is not whether the plaintiff will
20

21   ultimately prevail, but whether the plaintiff is entitled to offer evidence to support the claims. Jackson

22   v. Carey, 353 F .3d 750, 755 (9th Cir. 2003). To sufficiently state a claim to relief and survive a Rule
23
     12(b)(6) motion, a complaint “does not need detailed factual allegations” but the “[f]actual allegations
24
     must be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,
25

26
     550 U.S. 544, 555 (2007). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory

27   factual content, and reasonable inferences from that content, must be plausibly suggestive of a claim
28   entitling the plaintiff to relief.” Moss v. U.S. Secret Service, 572 F.3d 962 (9th Cir. 2009) (internal

                                                                                                               10
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 11 of 19



     quotation marks omitted). If the allegations are insufficient to state a claim, a court should grant leave
 1

 2   to amend, unless amendment would be futile. See, e.g., Reddy v Litton Indus., Inc., 912 F.2d 291, 296

 3   (9th Cir. 1990); Cook, Perkiss & Leiche, Inc. v. N. Cal. Collection Serv., Inc., 911 F.2d 242, 246-47
 4
     (9th Cir. 1990).
 5
            The court can “strike from a pleading an insufficient defense or any redundant, immaterial,
 6

 7
     impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). However, “motions to strike should not be

 8   granted unless the matter to be stricken clearly could have no possible bearing on the subject of the
 9
     litigation or unless prejudice would result to the moving party from denial of the motion.” Delgado v.
10
     Marketsource, Inc., No. 17-CV-07370-LHK, 2019 WL 1904216, at *3 (N.D. Cal. Apr. 29, 2019)
11
        A. PLAINTIFFS PLEAD FACTS SUFFICIENT TO SUPPORT THEIR MONELL
12

13          CLAIM

14          A municipality is only liable for the acts of its employees through section 1983 where the
15
     plaintiff can show that a policy, custom, or practice led to the violation at issue. Monell v. Department
16
     of Social Services, 436 U.S. 658, 694 (1978). The failure to train or supervise may give rise to a “policy
17
     or custom” sufficient to impose liability on defendants. City of Canton, 489 U.S. at 389- 90. A
18

19   municipality’s failure to train its employees may create § 1983 liability where the “failure to train

20   amounts to deliberate indifference to the rights of persons with whom the [employees] come into
21
     contact.” City of Canton, 489 U.S. at 388; Lee v. City of Los Angeles, 250 F.3d 668, 681 (9th Cir. 2001).
22
     See e.g., Estate of Villarreal ex rel. Villarreal v. Cooper, 929F.Supp.2d 1063, 1077 (2013).
23

24
            A relaxed pleading standard may apply in limited circumstances. Allegations based on

25   “information and belief” may be sufficient to establish a “causal connection between the existing or
26   non-existing policies, procedures and practices and the harms [Plaintiffs] experienced” when “the facts
27
     that might demonstrate the causal connection—such as...corrective actions taken or not taken—are not
28
     available to the pleading party [before] discovery.” Phillips v. Cty. of Fresno, No. 1:13-cv-0538, 2013
                                                                                                             11
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 12 of 19



     WL 6243278, at *10 (E.D. Cal. Dec. 3, 2013) (internal citations and quotation marks omitted). This is
 1

 2   particularly true when a plaintiff raises failure to discipline or failure to train claims. See Estate of

 3   Duran v. Chavez, No. 2:14-cv-02048, 2015 WL 8011685, at *9 (E.D. Cal. Dec. 7, 2015) (allowing
 4
     plaintiffs’ failure to supervise, investigate, or discipline claim to survive defendants’ motion to
 5
     dismiss); Phillips, 2013 WL 6243278 at *10 (“find[ing] that dismissal of plaintiffs’ claims for
 6

 7
     entity/supervisor liability is inappropriate at this stage of the proceeding”). A plaintiff “may attempt to

 8   prove the existence of a custom or informal policy with evidence of repeated constitutional violations
 9
     for which the errant municipal officials were not discharged or reprimanded,” Gillette v. Delmore, 979
10
     F.2d 1342, 1349 (9th Cir. 1992) (per curiam).
11
             Isolated constitutional violations may also give rise to municipal liability where an agent of the
12

13   municipal corporation possesses final policymaking authority and “ratifies” a subordinate’s actions.

14   Christie v. Lopa, 176 F.3d 1231, 1238 (9th Cir.1999) (citing City of St. Louis v. Praprotnik, 485 U.S.
15
     112, 127 (1988)). To establish ratification, a plaintiff must prove that the authorized policymaker
16
     approved the subordinate’s position and the basis for the decision. Id. at 1239.
17
             “In this circuit, a claim of municipality liability under section 1983 is sufficient to withstand a
18

19   motion to dismiss even if the claim is based on nothing more than a bare allegation that the individual

20   officers’ conduct conformed to official policy, custom or practice.” Galbraith v Cnty. Of Santa Clara,
21
     307 F.3d 1119, 1127 (9th Cir. 2002).
22
             Defendants claim that Plaintiff’s Monell claim alleges facts that are immaterial and impertinent
23

24
     to this litigation. Here, Plaintiffs listed twenty-one (21) instances of police misconduct which resulted

25   in claims, lawsuits, jury verdicts and/or settlements arising out of the alleged use of excessive and/or
26   unlawful deadly force. Plaintiff further alleged the City failed to discipline or retrain any of the involved
27
     offending officers: all facts which are similar to the case at bar. Plaintiff based the allegations contained
28
     in the Complaint on personal knowledge, information, and belief, since the vast majority of cases listed
                                                                                                                12
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 13 of 19



     in Plaintiffs’ Complaint were litigated by the Law Offices of John L. Burris and counsel maintains
 1

 2   firsthand knowledge of the lack of discipline or retraining involved in those incidents, which also

 3   occurred in the instant case. Due to the similarity of all these incidents resulting in failure to supervise,
 4
     discipline or retrain, resulting in ratification of the conduct, these 21 instances are quite material and
 5
     pertinent to Plaintiff’s Monell claim, which seeks to demonstrate an identical pattern and practice in
 6

 7
     the previous 21 and now 22nd incident.

 8           i.       PRIOR INCIDENTS ARE PERTINENT AND MATERIAL
 9
             Plaintiff implores this court to use a similar analysis utilized by Magistrate Judge Sally Kim
10
     where in the Breen v. City of Concord, et al case, she reasoned that “highly detailed allegations from
11
     factually pertinent cases presented by Plaintiff in support of his Monell claim are more than sufficient
12

13   to survive Defendants’ motion to dismiss.” (See USNDC Case No. 3:19-cv-05622-SK Dkt #19)

14   Evidence is immaterial if it "has no essential or important relationship to the claims for relief or
15
     defenses being pleaded." Fantasy, Inc. v. Fogerty, 984 F2d 1524, 1527 (9th Cir. 1993). An
16
     impertinent matter “consists of statements that do not pertain, and are not necessary, to the issues in
17
     question." Id.
18

19           Defendants claim Plaintiff has not presented facts sufficient to support her Monell claim

20   because Plaintiff’s Operative Complaint describes 21 prior incidents of alleged misconduct which are
21
     not material or pertinent to the facts presented in this incident. (see Dkt. 1 ¶28(a)-(u)). To remedy
22
     their distaste for Plaintiff’s allegations, Defendant seek to dismiss or strike particular subsections of
23

24
     paragraph 28 of Plaintiff’s complaint. Defendants further allege, without accompanying law, that

25   Chief Bidou’s tenure with the City of Vallejo is somehow related to the pattern being alleged.
26           Defendants are incorrect in their third attempt to advance this same failed argument as
27
     Plaintiffs need not present identical facts to be material and pertinent and successfully advance their
28


                                                                                                                 13
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 14 of 19



     Monell claim past this 12(b)(6) stage of attack. Moreover, it is improper to make piecemeal attacks
 1

 2   on sections of the Monell claim.

 3           Here, Plaintiffs’ Operative Complaint lists 21 prior incidents which are factually pertinent and
 4
     material in relation to the case at bar because they are all incidents of police conduct which resulted
 5
     in: 1.) an alleged use of excessive force or misconduct, 2.) violations of Vallejo Police Department
 6

 7
     policy, and 3.) the City not imposing any discipline and 4) City not retraining the involved Officer(s).

 8   Likewise, these 21 instances have an important relationship to the case at bar, because, as Plaintiff
 9
     sets forth, DOE defendant Officers violated their Department’s policy and training but nevertheless
10
     the City failed to discipline or retrain these Officers, just like the 21 other incidents pled in Plaintiff’s
11
     operative Complaint. Plaintiff further contends that the City’s failure to discipline or retrain in this
12

13   and all of the other 21 similar incidents is evidence of ratification of officer misconduct which allows

14   rogue officers to go unchecked, as was stated in paragraph 28(f). All of these facts are similar to the
15
     case at bar and sufficient to permit the Monell claim to advance forward at this stage of litigation.
16
             Further, as Judge Shubb opined, Defendant’s request ‘to dismiss specific subsections of a
17
     paragraph in a complaint, while not seeking to dismiss the entire claim -- does little to challenge the
18

19   legal sufficiency of the claim as required under Rule 12(b)(6)’, citing Ileto, 349 F.3d at 1199-20.

20   Burrell, Dkt. 19, p. 4:2-6. He goes on to say, ‘the court refuses to stretch the purposes of Rule
21
     12(b)(6) to encompass cosmetic alterations to the operative complaint.” Id. At p. 4:9-12
22
             Further, Plaintiffs base the 21 allegations contained in the Operative Complaint on personal
23

24
     knowledge, information, and belief, since the vast majority of cases listed in Plaintiff’s Complaint

25   were litigated by the Law Offices of John L. Burris and counsel maintains firsthand knowledge of the
26   lack of discipline or retraining involved in those incidents, which also occurred in the present case. It
27
     is worth noting, Plaintiff’s counsel interviewed the plaintiffs and witnesses in the only matter listed
28
     which they did not personally litigate.
                                                                                                                14
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 15 of 19



            Despite Defendants’ confusion, Plaintiff did not just list cases wherein officers were named
 1

 2   Defendants in other litigation. Instead, Plaintiffs painstakingly listed a litany of other instances

 3   wherein citizens have filed government tort claims and/or lawsuits identifying other Vallejo Police
 4
     Officers, who similar to the DOE Defendants here, have engaged in misconduct or used excessive
 5
     force under dubious circumstances and those Officers, like the ones here, were not properly
 6

 7
     disciplined or retrained. For example, in one egregious example, Officer Sean Kenney shot and killed

 8   3 different unarmed men, in 3 separate incidents over a five months but was never disciplined,
 9
     retrained, debriefed or removed from duty. Incredibly, after the third shooting death he was allowed
10
     to voluntarily quit his job and was later rehired as a homicide detective of all things. (Plaintiffs’
11
     Complaint Dkt #1 ¶ 28(a-c)).
12

13          Defendants made a point of noting that Chief Bidou was not the Chief of Police during the

14   entire span of incidents recited in the Complaint. However, Defendants present no law or argument as
15
     to why his presence or lack thereof would diminish the pattern described by Plaintiff. Chief Bidou
16
     was present for a number of the incidents listed, including the subject incident, making his inclusion
17
     appropriate. It is not necessary for the same Chief of Police to be present for the entire span of
18

19   alleged misconduct and the fact that multiple Chiefs reigned over the Department and permitted

20   ongoing misconduct does not work in Defendants’ favor.
21
            Every such failure to discipline or retrain officers for overt policy and training violations
22
     serves to ratify Vallejo Police Officers’ conduct and continues to place citizens at risk of harm.
23

24
     Plaintiffs anticipate presenting statistical analysis that places Vallejo Police Department’s use of

25   force among the highest, per capita, in the country. In fact, Plaintiffs are seeking federal oversight of
26   the Vallejo Police Department as part of their prayer for relief and believe each of the 21 outrageous,
27
     undisciplined incidents demonstrates the need for such oversight!
28


                                                                                                              15
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 16 of 19



            ii.) PARAGRAPH 28(f) IS PERTINENT AND MATERIAL
 1

 2          Defendants seek to strike or dismiss paragraph 28 (f) from Plaintiff’s complaint for being

 3   scandalous, immaterial and impertinent. Defendants allege the paragraph is ‘blatantly false and
 4
     attempts to disparage a jury verdict rendered in Officer Phillips’ favor finding he did not use
 5
     excessive force on Mr. Connelly.’ Defendants further allege that Mr. Connelly’s allegations of
 6

 7
     witness tampering by Vallejo Police are unrelated to excessive force and cannot logically support

 8   Plaintiff’s claims that a pattern and practice of excessive force exists. Defendants further allege
 9
     Plaintiff is attempting to raise the ‘specter’ of witness tampering based on unsubstantiated rumors and
10
     conjecture.
11
            As Judge Shubb opined in his Order, Defendant’s request ‘to dismiss specific subsections of a
12

13   paragraph in a complaint, while not seeking to dismiss the entire claim -- does little to challenge the

14   legal sufficiency of the claim as required under Rule 12(b)(6)’, citing Ileto, 349 F.3d at 1199-20.
15
     Burrell, Dkt. 19, p. 4:2-6. He goes on to say, ‘the court refuses to stretch the purposes of Rule
16
     12(b)(6) to encompass cosmetic alterations to the operative complaint. Id. At p. 4:9-12
17
            Here, an allegation is not scandalous simply because it is unpleasant. In fact, witness
18

19   tampering may be the least offensive of the accusations of misconduct being alleged in Plaintiff’s

20   complaint, which include brutal unprovoked physical attacks and shooting unarmed men in the back.
21
            Despite being continuously misstated by Defendants, Plaintiff is not alleging a pattern of
22
     excessive force, but instead a pattern of failing to supervise, discipline or retrain officers no matter
23

24
     what type of misconduct they are involved in, which results in ratification of all bad conduct, such as

25   the conduct demonstrated in paragraph 28(f) and the subject incident.
26          Plaintiff’s allegations regarding witness tampering are based upon more than unsubstantiated
27
     rumors and conjecture as alleged by Defendants, they are based on eyewitness interviews. Plaintiff
28
     intends to depose Mr. John Connelly and his deterred witness to place these facts into the record.
                                                                                                                16
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 17 of 19



     Plaintiff contends that it is alleged that Defendants jury verdict may have been the result of witness
 1

 2   tampering by Defendant City of Vallejo employees and thereby material and demonstrative of the

 3   results of the years of ratified bad acts.
 4
             As such, this allegation contained in paragraph 28(f) should remain, so these facts can be
 5
     litigated and exposed as part of this ongoing pattern of bad behavior.
 6

 7
             iii.) PLAINTIFF AGREES TO STRIKE PARAGRAPH 28 (u)

 8           Defendants seek to strike paragraph 28(u) referencing Vallejo City Manager Greg Nyhoff’s
 9
     controversial public statements. Defendants allege that Nyhoff is not a decision maker within the
10
     context of Monell and therefore his statement are not material or pertinent to this matter.
11
             In 2019, Mr. Nyhoff made public statements, wherein he implied that he was the final
12

13   decision maker with regard to the police department, saying ‘the buck stops here’ and later made

14   disturbing public comments claiming that the Vallejo Police Department does not have a use of force
15
     problem.
16
             The CITY has since clarified that Mr. Nyhoff possesses no final decision-making power and
17
     that the final decision making belongs solely to the Chief of Police. After clarifying that Mr. Nyhoff
18

19   has no final decision-making power, Plaintiff agrees to strike paragraph 28(u).

20       B. PLAINTIFFS ACKNOWLEDGE THE INSUFFICIENCY OF THEIR PLEADING
21
             REGARDING THE CAPACITY OF DEFENDANT BIDOU
22
             Defendants raised the issue that Defendants Bidou was erroneously identified in his official
23

24
     capacity. Plaintiff acknowledges that she improperly listed Defendant Bidou in his official capacity,

25   as opposed to his rightful individual capacity. Since Defendants claim no prejudice from this error,
26   Plaintiff requests leave to amend her Complaint to list Defendants Bidou only in his individual
27
     capacities.
28


                                                                                                              17
           Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 18 of 19



        C. COURT SHOULD PERMIT PLAINTIFF TO CURE ANY DEFICIENCIES IN THEIR
 1

 2          COMPLAINT

 3          Should the Court determine that the Complaint is defective, it must then decide whether to
 4
     grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend
 5
     “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule 15
 6

 7
     to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith,

 8   203 F.3d 1122, 1127 (9th Cir.2000) (en banc) (internal quotation marks and alterations omitted).
 9
     Defendants make no claim of prejudice in their Motion. Given the wealth of information pled
10
     concerning the City’s pattern and practice of permitting its Officers to remain inadequately trained
11
     and supervised so that its Officers engage in the rampant use of excessive force, Plaintiff should be
12

13   granted leave to cure any defects concerning her Monell cause of action.

14      D. CONCLUSION
15
            Plaintiff pled several paragraphs of specific, detailed factual allegations that the City engages
16
     in a custom, policy or practice of excessive force, that it refuses to adequately train its officers in how
17
     to properly use force and/or discipline its officers who engage in constitutionally violative conduct.
18

19   Plaintiff further contends the City thereafter ratifies such misconduct. In addition, Plaintiff’s

20   complaint also cites multiple court cases involving allegations of the use of unlawful and excessive
21
     force similar to those presented here. Plaintiff’s Monell allegation are both pertinent and material to
22
     their showing of ongoing lack of supervision, lack of discipline, and lack of retraining which ratifies
23

24
     the wrongful conduct of City police officers. Moreover, Defendants make no claim of prejudice

25   which would result from the Dismissal of their Motion. For the reasons illustrated above, Plaintiff
26   prays the court deny Defendants’ Motion to Dismiss and/or Strike portions of Plaintiff’s Monell
27
     claim and respectfully requests leave to amend their Complaint to identify Defendant Bidou in his
28
     individual capacity.
                                                                                                               18
     Case 2:19-cv-01896-TLN-DB Document 13 Filed 04/02/20 Page 19 of 19



     Respectfully submitted,
 1

 2
                                   LAW OFFFICES OF JOHN L. BURRIS
 3

 4
     Date: April 2, 2020           /s/ Adante D. Pointer
 5
                                   ADANTE D. POINTER
 6                                 MELISSA C. NOLD
                                   COUNSEL FOR PLAINTIFF
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                          19
